Citation Nr: 1823638	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased disability rating for rosacea with actinic keratosis. 

2. Entitlement to service connection for an aortic regurgitation (heart disorder).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from July 1985 to June 2010.  

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.   (Hereinafter, the agency of Original Jurisdiction (AOJ).)

In December 2015, the Veteran supplied sworn testimony to the undersigned Veterans Law Judge (VLJ) at a travel board hearing in Boston, Massachusetts.   A hearing transcript is found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and/or Legacy Content Manager (LCM) databases.

The Board notes that additional medical evidence was received after certification of the appeal in May 2015.  Notably, the AOJ did not have the opportunity to review these additional records.   Moreover, these additional records were not accompanied by a waiver of AOJ consideration.   However, since the Board is granting the service connection for the heart disorder, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. § 20.1304 (c); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1. During her December 2015 hearing testimony, the Veteran informed the undersigned VLJ that she wished to withdraw her appeal for entitlement to an increased disability rating for rosacea with actinic keratosis.

2. The Veteran's current heart disorder was incurred during her active duty Air Force service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for entitlement to an increased disability rating for rosacea with actinic keratosis have been met.  38 U.S.C.A § 7105 (b)(5) (West 2014); 38 C.F.R. § 20.24 (2018). 

2. The criteria for service connection for a heart disorder have been met.  38 U.S.C.A. §§1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rosacea with Actinic Keratosis

Initially, the Board notes that it must dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A § 7105 (b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.24.  In the present case, the Veteran has withdrawn her appeal for entitlement to an increased disability rating for rosacea with actinic keratosis; hence, there remain no allegations of errors of fact or law for appellate consideration.  See December 2015 Hearing Transcript.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter, and the appeal must be dismissed.

II. Service Connection, Generally

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can also be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Endocarditis (a term that covers all forms of valvular heart disease) is a disease subject to presumptive service connection if it becomes manifested to a compensable degree within one year following separation from service.  See 38 C.F.R. § 3.309 (a).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Heart Disorder Analysis

In May 2012, the Veteran initiated her claim for service connection for a heart disorder.  During the course of her appeal, the Veteran has made multiple credible statements regarding the etiology of her heart disorder.  Her latest written statement, in a November 2014 VA Form 9, is representative of her contention.  

Therein, the Veteran posits that, "(b)ased on both private and VA treatment reports my condition is categorized as Severe.  Both VA and private cardiologists agree I will require open heart surgery in order to replace my non-functioning heart valve with a synthetic replacement.  Furthermore both private and VA cardiologists indicate this condition existed for quite some time prior to my initial diagnosis and went undetected.  This is because the military medical system has not proactive medical treatment; they simply reacted to patient complaints.  Annual military physicals were non-existent or extremely cursory; such that this existing condition went undetected for years.  The fact that I had a pronounced heart murmur which was immediately detected at my first private medical visit confirms this lack of thoroughness."
 
In September 2017, VA received the Veteran's VAMC treatment notes from Boston and West Roxbury, Massachusetts.  Within those notes, on January 19, 2017, the chief of cardiac surgery (Dr. A) commented that, "I spent 30 minutes in Cardiac Surgery Clinic today with (the Veteran) regarding her diagnosis of severe aortic regurgitation, her prognosis with and without surgery, the indication for aortic valve repair / replacement and the risks and benefits."

Also within the above-referenced VAMC treatment notes was an addendum from Dr. A on July 26, 2017.  At that time, Dr. A noted that, "(the Veteran) underwent aortic valve replacement at Mass General Hospital in April of this year and has done extremely well following the surgery."

In September 2017, VA received a written statement from Dr. S at Massachusetts General Hospital.  Therein, Dr. S revealed that, "(t)he condition progressed to a degree where cardiac function deteriorated indicating the need to perform valve replacement surgery on April 11, 2017.  Aortic Valve replacement with a 25mm St. Jude mechanical bileaflet prosthesis was performed.  (The Veteran's) Aortic Insufficiency was found through pathology to be the result of Mycomaous Degeneration of the Aortic Valve, rather than due to accumulation of plague or calcifications."

In October 2017, the Veteran underwent a VA examination to determine the nature and etiology of her current heart disorder.  After review of the claims file and examination of the Veteran, the VA provider noted the following diagnoses: valvular heart disease and heart valve replacement.  After interview-based METs testing, the VA provider noted dyspnea, fatigue, and a level of 1-3 METs.  Ultimately, the VA provider opined that, "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  Importantly, the VA provider further opined that, "Veteran had no issues related to the claimed CONDITION prior to military service.  Onset of the condition was during service, documented in the Service Medical Records.  There is evidence of current, chronic and continuous treatment and care." 

After a thorough and deliberate review of the Veteran's claims file, the Board concludes that the preponderance of the evidence of record is in favor of the Veteran's claim for service connection for a heart disorder, weighing most heavily with the October 2017 VA examination notations.  Accordingly, service connection for aortic regurgitation are met. 


ORDER

The appeal for entitlement to an increased disability rating for rosacea with actinic keratosis is dismissed.

Entitlement to service connection for an aortic regurgitation (heart disorder) is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


